
	
		II
		110th CONGRESS
		2d Session
		S. 3285
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To ensure that, for each small business participating in
		  the 8(a) business development program that was affected by Hurricane Katrina of
		  2005 or Hurricane Rita of 2005, the period in which it can participate is
		  extended by 24 months.
	
	
		1.Short titleThis Act may be cited as the
			 Disadvantaged Business Disaster
			 Eligibility Act of 2008.
		2.Extension of
			 participation term for victims of Hurricane Katrina or Hurricane Rita
			(a)RetroactivityIf a small business concern (within the
			 meaning given that term in section 3 of the Small Business Act (15 U.S.C.
			 632)), while participating in any program or activity under the authority of
			 paragraph (10) of section 7(j) of the Small Business Act (15 U.S.C. 636(j)),
			 was located in a parish or county described in subsection (b) of this section
			 and was affected by Hurricane Katrina of 2005 or Hurricane Rita of 2005, the
			 period during which that small business concern is permitted continuing
			 participation and eligibility in that program or activity shall be extended for
			 24 months after the date such participation and eligibility would otherwise
			 terminate.
			(b)Parishes and
			 Counties coveredSubsection
			 (a) applies to any parish in the State of Louisiana, or any county in the State
			 of Mississippi or in the State of Alabama, that has been designated by the
			 Administrator of the Small Business Administration as a disaster area by reason
			 of Hurricane Katrina of 2005 or Hurricane Rita of 2005 under disaster
			 declaration 10176, 10177, 10178, 10179, 10180, 10181, 10205, or 10206.
			(c)Review and
			 complianceThe Administrator of the Small Business Administration
			 shall ensure that the case of every small business concern participating before
			 the date of enactment of this Act in a program or activity covered by
			 subsection (a) is reviewed and brought into compliance with this
			 section.
			
